PER CURIAM.
We affirm the trial court’s order denying the defendant’s motion to correct illegal sentence. However, we remand for the trial court to correct the final judgment as to the degree of crime for which the defendant was convicted. See Copcutt v. State, 477 So.2d 70 (Fla. 1st DCA 1985)(case remanded to correct degree of crime for which defendant was convicted). The final judgment classifies the burglary of an unoccupied dwelling as a second degree felony when it should be categorized as a third degree felony. See § 810.02(4)(a), Fla. Stat. (1995). This change does not affect the defendant’s current sentence as he was sentenced as a habitual offender.
Affirmed but remanded to the trial court for correction of the final judgment as directed.